Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
           
           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 1/25/2021 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-3, 25, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (U.S. PG-Publication # 2017/0251518), in view of Kim et al. (U.S. PG-Publication # 2018/0279227).


          Consider claims 1, 25, 48 and 50, Agiwal et al. clearly disclose a method for wireless communication at a user equipment (UE), comprising:                        
           receiving, from a base station, scheduling information comprising an allocation of one or more symbols corresponding to one or more physical downlink channels or one or more physical uplink channels;          
           determining an overlap or a partial overlap of a symbol of the one or more symbols into a duration for the UE to switch from one or more first directional beams to one or more second directional beams as part of a beam switch procedure (
par. 89 (If the BS has data to transmit, the BS will start transmitting data to the UE after receiving the beam feedback (or after transmitting the beam switching indication or N subframes after transmitting the beam switching indication or from subframe indicated in beam switching indication or N subframes after receiving beam feedback successfully, or after the BS changes beam). Until the UE sends the first beam feedback in the `On Duration` 410, the UE does not start monitoring the downlink and check for scheduling messages (i.e., (E) PDCCH). Until the BS receives the first beam feedback in the `On Duration` 410, the BS does not schedule data (if available) to the UE during the `On Duration` 410),


par. 119 (the beam measurement duration 850 may be overlapped (partially or fully) with the on -duration 810), par. 360 (The offset T can be the time needed to perform full TX/RX beam sweeping for beam measurement. The UE may indicate its RX beam capability to )); and 
          communicating with the base station based at least in part on the determining ( par. 360 (The offset T can be the time needed to perform full TX/RX beam sweeping for beam measurement. The UE may indicate its RX beam capability to 5G/4G NB for determination of this offset. Alternately, the UE may calculate this offset T and indicate the same to the BS)).
          However, Agiwal et al. do not specifically disclose scheduling information. 
          In the same field of endeavor, Kim et al. clearly show:
          receiving, from a base station, scheduling information comprising an allocation of one or more symbols corresponding to one or more physical downlink channels or one or more physical uplink channels (par. 37 (Hereinafter, a base station is a subject that performs resource allocation to a terminal), par. 92 (ParametersetA: This includes a value set by the base station and signaled to the terminal in order to compensate for uplink interference and a value for reflecting a scheduled transmission bandwidth with respect to the uplink transmission signal or modulation and coding scheme (MCS) in the transmission power control of the terminal), par.114 (transmission intervals of the uplink signals that the terminal 1300 intends to transmit to the respective base stations));                     
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show scheduling information, as taught by Kim, so that efficiency of communication can be improved. 

 


          Consider claim 2, and as applied to claim 1 above, Agiwal et al. clearly disclose a method, further comprising: 
          receiving, from the base station, a request for UE capability information; and determining the duration is based at least in part on receiving the request (par. 360 (The offset T can be the time needed to perform full TX/RX beam sweeping for beam measurement. The UE may indicate its RX beam capability to 5G/4G NB for determination of this offset. Alternately, the UE may calculate this offset T and indicate the same to the BS)). 


          Consider claim 3, and as applied to claim 1 above, Agiwal et al. clearly disclose a method, further comprising: 
          receiving, from the base station, a radio resource control configuration message (par. 71 (In RRC connected state, network allocates radio resources to the UE to facilitate the transfer of (unicast) data via shared data channels)); and 
          determining the duration based at least in part on receiving the radio resource control configuration message (par. 360 (The offset T can be the time needed to perform full TX/RX beam sweeping for beam measurement. The UE may indicate its RX beam capability to 5G/4G NB for determination of this offset. Alternately, the UE may calculate this offset T and indicate the same to the BS)). 






         Claims 4, 6, 7, 9, 17 26, 28, 29, 30, 38, 49 and 51, are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (U.S. PG-Publication # 2017/0251518), in view of Kim et al. (U.S. PG-Publication # 2018/0279227), and in view of Singh et al. (U.S. PG-Publication # 2014/0016620).



          Consider claim 4, and as applied to claim 1 above,
                          claim 26, and as applied to claim 25 above,
                          claim 49, and as applied to claim 48 above,
                          claim 51, and as applied to claim 50 above,        
Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose one or more downlink receive directional beams corresponding to the one or more physical downlink channels or one or more uplink transmit directional beams corresponding to the one or more physical uplink channels.
          In the same field of endeavor, Singh et al. clearly show:                   
          wherein one or more of the one or more first directional beams or the one or more second directional beams comprises one or more downlink receive directional beams corresponding to the one or more physical downlink channels or one or more uplink transmit directional beams corresponding to the one or more physical uplink channels (fig. 5, par. 55 (As a result, the MS 300 can communicate with the BS 101 using any one or more of the four beam pair combinations: (I1 J1), (I1, J2), (I2, J1), (I2, J2). FIG. 5 shows two of the four combinations: (I1, J1) and (I2, J2)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show one or more downlink receive directional beams corresponding to the one or more physical downlink channels or one or more uplink transmit directional beams corresponding to the one or more physical uplink channels, as taught by Singh, so that efficiency of communication can be improved. 


          Consider claim 5, and as applied to claim 4 above,
                         claim 27, and as applied to claim 25 above, 
Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose the symbol of the one or more symbols is neighboring a beginning symbol of a physical channel associated with a directional beam of the one or more second directional beams that precedes a physical channel associated with a directional beam of the one or more first directional beams.
          In the same field of endeavor, Singh et al. clearly show:                   
          wherein the symbol of the one or more symbols is neighboring a beginning symbol of a physical channel associated with a directional beam of the one or more second directional beams that precedes a physical channel associated with a directional beam of the one or more first directional beams (fig. 12, par. 92 (the SRS symbol 620 is preceded by a data symbol of normal duration 1015 (i.e., non-reduced duration(i.e., non-reduced duration; for example PUSCH data 610), and the SRS symbol 620 is also, followed by a symbol 1210 of normal duration 1015)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show the symbol of the one or more symbols is neighboring a beginning symbol of a physical channel associated with a directional beam of the one or more second directional beams that precedes a physical channel associated with a directional beam of the one or more first directional beams, as taught by Singh, so that efficiency of communication can be improved. 



          Consider claim 6, and as applied to claim 4 above, 
                          claim 28, and as applied to claim 25 above,
Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose the symbol of the one or more symbols is neighboring an ending symbol of a physical channel associated with a directional beam of the one or more first directional beams that precedes a physical channel associated with a directional beam of the one or more second directional beams. 
          In the same field of endeavor, Kim et al. clearly show:                   
          wherein the symbol of the one or more symbols is neighboring an ending symbol of a physical channel associated with a directional beam of the one or more first directional beams that precedes a physical channel associated with a directional beam of the one or more second directional beams (par. 85 (The length 1030 of the increase 1130 in CP duration can therefore be either [max(|TA(i1,j1)-TA(i1,j1)|)] or 2.times.[max(|TA(i1,j1)-TA(i1,j1)|)], depending on the positioning of the SRS symbol within the subframe (for example, depending on whether the SRS symbol is preceded by or followed by other SRS symbols or not). To prevent collisions across symbols, the MS 300 only transmits that portion of the SRS CP that does not collide with the preceding symbol)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show the symbol of the one or more symbols is neighboring an ending symbol of a physical channel associated with a directional beam of the one or more first directional beams that precedes a physical channel associated with a directional beam of the one or more second directional beams, as taught by Singh, so that efficiency of communication can be improved. 



          Consider claim 7, and as applied to claim 4 above,
                        claim 29, and as applied to claim 25 above, 
Agiwal et al. clearly disclose a method, further comprising receiving the scheduling information via radio resource control configuration (par. 71 (In RRC connected state, network allocates radio resources to the UE to facilitate the transfer of (unicast) data via shared data channels)). 



          Consider claim 9, and as applied to claim 4 above,
                         claim 30, and as applied to claim 25 above,  
Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose subcarrier spacing. 
          In the same field of endeavor, Singh et al. clearly show:                   
          determining one or more of a subcarrier spacing associated with the one or more symbols, a symbol duration associated with the one or more symbols, or a cyclic prefix duration associated with the one or more symbols (par. 85 (instead of reducing the SRS symbol duration or inserting guard intervals to prevent timing collisions during beam switching, the mobile station 300 increases the duration of the cyclic prefix used in the SRS symbols)); and 
          determining the overlap of the symbol of the one or more symbols into the duration, or the partial overlap of the symbol of the one or more symbols into the duration, based at least in part on one or more of the subcarrier spacing, the symbol duration associated with the symbol of the one or more symbols, or the cyclic prefix duration associated with the symbol of the one or more symbols (par. 85 (The increase 1130 in the CP duration is sufficient to cover potential collision or timing overlap of the symbols due to different TA values. That is, increase 1130 in the CP duration is at least as large as the duration of a potential collision or timing overlap of the symbols due to different TA values)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show subcarrier spacing, as taught by Singh, so that efficiency of communication can be improved.  



          Consider claim 17, and as applied to claim 4 above,
                         claim 38, and as applied to claim 25 above,
 Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose an extended cyclic prefix duration. 
          In the same field of endeavor, Singh et al. clearly show:                   
           determining that the partial overlap of the symbol of the one or more symbols into the duration is within an extended cyclic prefix duration (par. 85 (Each symbol includes a CP: a normal duration PUSCH data 610 includes a CP 1110 with a duration 1115, and a normal duration SRS 620 includes a CP 1120 with a duration 1125. The increase 1130 in the CP duration is sufficient to cover potential collision or timing overlap of the symbols due to different TA values)); 
           applying the extended cyclic prefix duration to the symbol associated with the partial overlap into the duration (par. 85 (Each symbol includes a CP: a normal duration PUSCH data 610 includes a CP 1110 with a duration 1115, and a normal duration SRS 620 includes a CP 1120 with a duration 1125. The increase 1130 in the CP duration is sufficient to cover potential collision or timing overlap of the symbols due to different TA values)); and 
           communicating with the base station based at least in part on the applying (C: par. 85 (Due to the increased overall duration of the SRS CP, transmission of only that portion of the CP that does not collide with the preceding symbol would still be sufficient to recover the SRS symbol correctly)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show an extended cyclic prefix duration, as taught by Singh, so that efficiency of communication can be improved.  




         Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (U.S. PG-Publication # 2017/0251518), in view of Kim et al. (U.S. PG-Publication # 2018/0279227), and Singh et al. (U.S. PG-Publication # 2014/0016620), and in view of Pan et al. (U.S. PG-Publication # 2020/0059398).


          Consider claim 8, and as applied to claim 4 above, Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose receiving the scheduling information via downlink control information signaling.
          In the same field of endeavor, Pan et al. clearly show:                   
          further comprising receiving the scheduling information via downlink control information signaling (par. 5 (The WTRU may determine a beam for receiving a downlink transmission in response to receiving, from the network entity, a beam indication associated with a control region and an explicit signal included in downlink control information (DCI) or in a medium access control (MAC) control element (CE))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show receiving the scheduling information via downlink control information signaling, as taught by Pan, so that efficiency of communication can be improved. 

 


         Claims 10, 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (U.S. PG-Publication # 2017/0251518), in view of Kim et al. (U.S. PG-Publication # 2018/0279227), and Singh et al. (U.S. PG-Publication # 2014/0016620), and in view of Molavianjazi et al. (U.S. PG-Publication # 2019/0159135).


          Consider claim 10, and as applied to claim 4 above,
                          claim 31, and as applied to claim 25 above, 
Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose puncturing the symbol.
          In the same field of endeavor, Molavianjazi et al. clearly show:                   
           determining the overlap of the symbol of the one or more symbols into the duration, or the partial overlap of the symbol of the one or more symbols into the duration, based at least in part on the duration for the UE to switch from the one or more first directional beams to the one or more second directional beams (par. 85 (if P1<P2 (or P1<P.sub.2), the UE may cease the transmission of the first UL transmission 402 for the duration of T2 (e.g., the portion and/or duration of the overlapped transmission between UL1 and UL2, some fraction of a UL1 symbol duration may also be included as overlapped transmission time immediately prior to and/or after the UL2 transmission to account for any symbol boundary misalignment between UL1 and UL2)); puncturing the symbol of the one or more symbols based at least in part on the determining; and communicating with the base station based at least in part on the puncturing (par. 85 (the UE may use those reserved subcarriers to send an indication to a network entity (e.g., gNB) to indicate whether puncturing of the first UL transmission 402 due to a power limitation is performed)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show puncturing the symbol, as taught by Molavianjazi, so that efficiency of communication can be improved. 


          Consider claim 24, and as applied to claim 4 above, Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose a synchronization signal physical broadcast channel (SS/PBCH) block.
          In the same field of endeavor, Molavianjazi  et al. clearly show:                   
           wherein the one or more physical downlink channels comprises one or more of a physical downlink control channel (PDCCH), a physical downlink shared channel (PDSCH) or a synchronization signal physical broadcast channel (SS/PBCH) block ( par. 175 (transmitted synchronization signal block or physical broadcast channel)),    
           and the one or more physical uplink channels comprises one or more of a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) (par. 78 (a UE performs one or more heterogeneous UL transmissions at the same time (e.g., multiplexing of slot based PUSCH, non-slot based PUSCH, long PUCCH, short PUCCH, the same SCS among UL transmissions, and/or different SCS among UL transmissions))). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show a synchronization signal physical broadcast channel (SS/PBCH) block, as taught by Molavianjazi, so that efficiency of communication can be improved. 






         Claims 11-12, 14-16, 32-33 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (U.S. PG-Publication # 2017/0251518), in view of Kim et al. (U.S. PG-Publication # 2018/0279227), Singh et al. (U.S. PG-Publication # 2014/0016620), and Molavianjazi et al. (U.S. PG-Publication # 2019/0159135), and in view of Papasakellariou et al. (U.S. PG-Publication # 2018/0310257).



          Consider claim 11, and as applied to claim 10 above,
                          claim 32, and as applied to claim 31 above, 
Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose determining a modulation coding scheme. 
          In the same field of endeavor, Papasakellariou et al. clearly show:                   
          further comprising determining a modulation coding scheme, wherein puncturing the symbol of the one or more symbols is based at least in part on the modulation coding scheme (par. 343 (Based on the information in the UL DCI format, such as an MCS field value, and on the HARQ-ACK codebook size, the UE determines a number of N.sub.HARQ-ACK.sup.sc PUSCH sub-carriers where the UE is expected to multiplex coded modulated HARQ-ACK symbols 2650. The UE punctures data in sub-carriers where the UE transmits HARQ-ACK coded modulated symbols), par. 300 (Puncturing of encoded data symbols by encoded UCI symbols increases a time budget at a UE for data encoding and rate matching.…..It is therefore beneficial to enable rate matching for UCI and data information while avoiding an additional processing latency for data encoding and rate matching)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show determining a modulation coding scheme, as taught by Papasakellariou, so that efficiency of communication can be improved. 
  



          Consider claim 12, and as applied to claim 10 above, 
                          claim 33, and as applied to claim 31 above,
Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose determining coded bits corresponding to the punctured symbol.
          In the same field of endeavor, Papasakellariou et al. clearly show:                   
          determining coded bits corresponding to the punctured symbol, wherein communicating with the base station comprises decoding a transmission from the base station using remaining coded bits and refraining from using the coded bits corresponding to the punctured symbol for the decoding (par. 299 (Rate matching has smaller impact on a data reception reliability as a structure of a code used for encoding data information is maintained while puncturing can destroy such code structure, for example by removing systematic bits))). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show determining coded bits corresponding to the punctured symbol,, as taught by Papasakellariou, so that efficiency of communication can be improved. 



          Consider claim 14, and as applied to claim 4 above,
                         claim 35, and as applied to claim 25 above,
 Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose determining a rate matching operation. 
          In the same field of endeavor, Papasakellariou et al. clearly show:                   
           determining a rate matching operation for one or more of the one or more physical downlink channels or the one or more physical uplink channels associated with one or more of the one or more first directional beams or the one or more second directional beams (fig. 25, par. 333 (FIG. 25 illustrates an example first determination process 2500 for a UE to apply rate matching or puncturing when the UE multiplexes HARQ-ACK information and data information in a PUSCH transmission), wherein the rate matching operation comprises 
            rate matching around the symbol of the one or more symbols based at least in part on determining (fig. 25, par. 333 (FIG. 25 illustrates an example first determination process 2500 for a UE to apply rate matching or puncturing when the UE multiplexes HARQ-ACK information and data information in a PUSCH transmission); and 
            communicating with the base station based at least in part on the rate matching operation (fig. 25, par. 333 (FIG. 25 illustrates an example first determination process 2500 for a UE to apply rate matching or puncturing when the UE multiplexes HARQ-ACK information and data information in a PUSCH transmission). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show determining a rate matching operation, as taught by Papasakellariou, so that efficiency of communication can be improved. 



          Consider claim 15, and as applied to claim 14 above,
                          claim 36, and as applied to claim 35 above,
 Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose determining the rate matching operation is based at least in part on the modulation coding scheme. 
          In the same field of endeavor, Papasakellariou et al. clearly show:                   
          15. The method of claim 14, further comprising determining a modulation coding scheme, wherein determining the rate matching operation is based at least in part on the modulation coding scheme (par. 343 (Based on the information in the UL DCI format, such as an MCS field value, and on the HARQ-ACK codebook size, the UE determines a number of N.sub.HARQ-ACK.sup.sc PUSCH sub-carriers where the UE is expected to multiplex coded modulated HARQ-ACK symbols 2650. The UE punctures data in sub-carriers where the UE transmits HARQ-ACK coded modulated symbols), par. 300 (Puncturing of encoded data symbols by encoded UCI symbols increases a time budget at a UE for data encoding and rate matching.…..It is therefore beneficial to enable rate matching for UCI and data information while avoiding an additional processing latency for data encoding and rate matching)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show determining the rate matching operation is based at least in part on the modulation coding scheme, as taught by Papasakellariou, so that efficiency of communication can be improved. 


          Consider claim 16, and as applied to claim 14 above,
                         claim 37, and as applied to claim 35 above,
Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose determining a number of coded bits. 
          In the same field of endeavor, Papasakellariou et al. clearly show:                   
          determining a number of coded bits to transmit to the base station based at least in part on the one or more symbols excluding the symbol of the one or more symbols associated with the overlap into the duration or the partial overlap into the duration (par. 95 (information bits, such as DCI bits or data bits 610, are encoded by encoder 620, rate matched to assigned time/frequency resources by rate matcher 630, and modulated by modulator 640. Subsequently, modulated encoded symbols and DMRS or CSI-RS 650 are mapped to SCs 660 by SC mapping unit 665, an inverse fast Fourier transform (IFFT) is performed by filter 670, a cyclic prefix (CP) is added by CP insertion unit 680, and a resulting signal is filtered by filter 690 and transmitted by an radio frequency (RF) unit 695)), 
           wherein communicating with the base station comprises rate matching using remaining coded bits and refraining from using the coded bits corresponding to the punctured symbol for the rate matching (E: par. 300 (Puncturing of encoded data symbols by encoded UCI symbols increases a time budget at a UE for data encoding and rate matching.…..It is therefore beneficial to enable rate matching for UCI and data information while avoiding an additional processing latency for data encoding and rate matching)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show determining a number of coded bits, as taught by Papasakellariou, so that efficiency of communication can be improved. 





         Claims 13 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (U.S. PG-Publication # 2017/0251518), in view of Kim et al. (U.S. PG-Publication # 2018/0279227), and Singh et al. (U.S. PG-Publication # 2014/0016620), and in view of Yang et al. (U.S. PG-Publication # 2021/0314984).



          Consider claim 13, and as applied to claim 4 above, 
                          claim 34, and as applied to claim 25 above, 
Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose determining a transport block size. 
          In the same field of endeavor, Yang et al. clearly show:                   
           determining a transport block size based at least in part on the one or more symbols excluding the symbol of the one or more symbols associated with the overlap into the duration or the partial overlap into the duration (par. 212 (However, more characteristically in the NR-U band, it may occur that some (OFDM) symbols of PDSCH (or PUSCH) transmission resources scheduled by an LBT operation are punctured/rate-matched. In this case, it is necessary to consider how to reflect the symbols in calculating a TBS. The number of available REs and a TBS may always be calculated simply based on the number of symbols in (scheduled) PDSCH (or PUSCH) transmission resources)); and 
           communicating with the base station based at least in part on the transport block size (par. 212 (the number of REs available for PDSCH (or PUSCH) transmission may be calculated, and a TBS to be transmitted on a PDSCH (or PUSCH) may be calculated by reflecting a coding rate, a modulation order, and the number of layers in the number of REs)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show determining a transport block size, as taught by Yang, so that efficiency of communication can be improved.  




         Claims 18-19 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (U.S. PG-Publication # 2017/0251518), in view of Kim et al. (U.S. PG-Publication # 2018/0279227), and Singh et al. (U.S. PG-Publication # 2014/0016620), and in view of Baldemair et al. (U.S. PG-Publication # 2020/0136874).


          Consider claim 18, and as applied to claim 4 above,
                         claim 39, and as applied to claim 25 above, 
Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose a demodulation reference signal pattern. 
          In the same field of endeavor, Baldemair, et al. clearly show:                   
           further comprising determining, based at least in part on the overlap of the symbol of the one or more symbols into the duration or the partial overlap of the symbol of the one or more symbols into the duration, a demodulation reference signal pattern associated with one or more of the one or more physical downlink channels (G: par. 14 (The communication signaling may be and/or comprise data signaling and/or Physical Downlink Shared Channel, PDSCH, signaling), par. 22 (the elements of the DMRS pattern may be associated to one or more symbols of the transmission resource structure, e.g. forming a comb for each symbol, wherein combs for different symbols may be the same or different. The pattern may be based on a length and/or location of the transmission resource structure, e.g. a location in a slot. The length or duration of the structure may pertain to the number of symbols it comprises, the location may be relative to the symbols in a slot))) or 
            the one or more physical uplink channels associated with one or more of the one or more first directional beams or the one or more second directional beams. 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show a demodulation reference signal pattern, as taught by Baldemair, so that efficiency of communication can be improved. 


          Consider claim 19, and as applied to claim 18 above,
                          claim 40, and as applied to claim 39 above, 
Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose. 
          In the same field of endeavor, Baldemair, et al. clearly show:                             
          further comprising determining a shift of a demodulation reference signal location to a second symbol of the one or more symbols that is non-overlapping with the duration (G: par. 24 (the resource elements for DMRS may be shifted in time relative to positions of cell-specific reference symbols, e.g. according to the DMRS pattern)… It may be considered the transmission resource structure is scheduled such that out of a plurality of possible patterns for the second set, and/or locations of resource elements of the second set, a pattern or locations are selected that shift DM-RS in time relative to locations of cell-specific reference signals according to the second RAT).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show a demodulation reference signal pattern, as taught by Baldemair, so that efficiency of communication can be improved. 




         Claims 20 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (U.S. PG-Publication # 2017/0251518), in view of Kim et al. (U.S. PG-Publication # 2018/0279227), and Singh et al. (U.S. PG-Publication # 2014/0016620), and in view of Baldemair et al. (U.S. PG-Publication # 2020/0136874), and in view of Zhang et al. (U.S. PG-Publication # 2018/0331799).


          Consider claim 20, and as applied to claim 18 above,
                         claim 41, and as applied to claim 39 above, 
Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose removal of an additional demodulation reference signal location .
          In the same field of endeavor, Zhang et al. clearly show:                   
           further comprising determining a removal of an additional demodulation reference signal location corresponding to an additional symbol of the one or more symbols associated with the overlap into the duration or the partial overlap into the duration, a demodulation reference signal location associated with one or more of the one or more physical downlink channels or the one or more physical uplink channels associated with one or more of the one or more first directional beams or the one or more second directional beams (H: par. 396 (Risk of conflict may be minimized by Evolved NodeB (eNB) configuration. For a Channel-State Information reference signal (CSI-RS) sent over a full bandwidth with a location that possibly conflicts with the location of the time-frequency resource of the DMRS, an eNB may avoid scheduling UE using demodulation with the DMRS. Alternatively, the eNB may puncture a conflicting RE to remove the DMRS or the CSI-RS)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show removal of an additional demodulation reference signal location, as taught by Zhang, so that efficiency of communication can be improved. 



         Claims 21 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (U.S. PG-Publication # 2017/0251518), in view of Kim et al. (U.S. PG-Publication # 2018/0279227), and Singh et al. (U.S. PG-Publication # 2014/0016620), and in view of Kim et al. (U.S. PG-Publication # 2019/0159203), hereinafter “Kim2”.


          Consider claim 21, and as applied to claim 4 above,
                          claim 46, and as applied to claim 25 above, 
Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose a synchronization signal physical broadcast channel block. 
          In the same field of endeavor, Kim2 et al. clearly show:                   
          further comprising receiving one or more of a synchronization signal physical broadcast channel block over the symbol of the one or more symbols that has the partial overlap into the duration, wherein the one or more symbols correspond to one or more synchronization signal blocks having one or more synchronization signal block indices corresponding to one or more of the one or more first directional beams or the one or more second directional beams (fig. 15, par. 127 (in FIG. 15, when the monitoring window of a SS/PBCH block with index #0 is set to slots 0 to 3, the monitoring window of a SS/PBCH block with index #1 may start so as to differ from the monitoring window of the SS/PBCH block with index #0 by one slot and be set to slots #1 to #4. That is, the monitoring window of the SS/PBCH block with index #0 and the monitoring window of the SS/PBCH block with index #1 may be configured to overlap each other over three slots from slot 2 to slot 4).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show a synchronization signal physical broadcast channel block, as taught by Kim2, so that efficiency of communication can be improved. 




         Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (U.S. PG-Publication # 2017/0251518), in view of Kim et al. (U.S. PG-Publication # 2018/0279227), and Singh et al. (U.S. PG-Publication # 2014/0016620), and in view of Chatterjee et al. (U.S. PG-Publication # 2019/0159203).


          Consider claim 22, and as applied to claim 4 above, Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose contiguous symbols or noncontiguous symbols. 
          In the same field of endeavor, Chatterjee et al. clearly show:                   
          further comprising determining a control resource set configuration over one or more contiguous symbols or noncontiguous symbols of the one or more symbols for the switch from the one or more first directional beams to the one or more second directional beams (par. 57 (For CORESET configuration, in frequency domain, a CORESET can be contiguous or non-contiguous; while in time domain, a CORESET can be configured with one symbol or a set of contiguous OFDM symbols)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show contiguous symbols or noncontiguous symbols, as taught by Chatterjee, so that efficiency of communication can be improved.  




         Claims 23 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (U.S. PG-Publication # 2017/0251518), in view of Kim et al. (U.S. PG-Publication # 2018/0279227), Singh et al. (U.S. PG-Publication # 2014/0016620), and Chatterjee et al. (U.S. PG-Publication # 2019/0159203), and in view of John Wilson et al. (U.S. PG-Publication # 2019/0349059),


          Consider claim 23, and as applied to claim 22 above, Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose the control resource set configuration supports two or more transmission configuration indication states.
          In the same field of endeavor, John Wilson et al. clearly show:                   
          determining that the control resource set configuration supports two or more transmission configuration indication states (par. 79 (The CORESET IE generally includes one or more of information regarding a CORESET ID, frequency domain resources (e.g., number of RBs) assigned to the CORESET, contiguous time duration of the CORESET in a number of symbols, and Transmission Configuration Indicator (TCI) states, etc. In an aspect, the TCI states includes a subset of TCI states used for providing Quasi colocation (QCL) relationships between the DL RS(s) in one RS set (e.g., TCI-Set) and the PDCCH demodulation RS (DMRS) ports. In an aspect, a particular TCI state for a given UE (e.g., for unicast PDCCH) is conveyed to the UE by the Medium Access Control (MAC) Control Element (MAC-CE). The particular TCI state is generally selected from the set of TCI states conveyed by the CORESET IE. The CORESET is generally configured via MIB)); and 
           performing the beam switch procedure based at least in part on the determining (par. 79).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show the control resource set configuration supports two or more transmission configuration indication states, as taught by John Wilson, so that efficiency of communication can be improved. 



          Consider claim 47, and as applied to claim 25 above, Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose contiguous symbols or noncontiguous symbols. 
          In the same field of endeavor, Chatterjee et al. clearly show:                    
          configuring a control resource set over one or more contiguous symbols or noncontiguous symbols of the one or more symbols for the switch from the one or more first directional beams to the one or more second directional beams (par. 57 (For CORESET configuration, in frequency domain, a CORESET can be contiguous or non-contiguous; while in time domain, a CORESET can be configured with one symbol or a set of contiguous OFDM symbols));
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show contiguous symbols or noncontiguous symbols, as taught by Chatterjee, so that efficiency of communication can be improved.  
          However, Agiwal and Chatterjee do not specifically disclose beam switching is based at least in part on configuring the control resource set for two or more transmission configuration indication states. 
          In the same field of endeavor, John Wilson et al. clearly show:                     
          enabling the UE to switch from the one or more first directional beams to the one or more second directional beams based at least in part on configuring the control resource set for two or more transmission configuration indication states (par. 79 (The CORESET IE generally includes one or more of information regarding a CORESET ID, frequency domain resources (e.g., number of RBs) assigned to the CORESET, contiguous time duration of the CORESET in a number of symbols, and Transmission Configuration Indicator (TCI) states, etc. In an aspect, the TCI states includes a subset of TCI states used for providing Quasi colocation (QCL) relationships between the DL RS(s) in one RS set (e.g., TCI-Set) and the PDCCH demodulation RS (DMRS) ports. In an aspect, a particular TCI state for a given UE (e.g., for unicast PDCCH) is conveyed to the UE by the Medium Access Control (MAC) Control Element (MAC-CE). The particular TCI state is generally selected from the set of TCI states conveyed by the CORESET IE. The CORESET is generally configured via MIB)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, show contiguous symbols or noncontiguous symbols, as taught by Chatterjee, and show beam switching is based at least in part on configuring the control resource set for two or more transmission configuration indication states, as taught by John Wilson, so that efficiency of communication can be improved.  




         Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (U.S. PG-Publication # 2017/0251518), in view of Kim et al. (U.S. PG-Publication # 2018/0279227), Singh et al. (U.S. PG-Publication # 2014/0016620), and Baldemair et al. (U.S. PG-Publication # 2020/0136874), and in view of Cha et al. (U.S. PG-Publication # 2019/0273544).



          Consider claim 42, and as applied to claim 39 above, Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose transmitting an indication of the demodulation reference signal pattern via radio resource control signaling. 
          In the same field of endeavor, Cha et al. clearly show:                   
          further comprising transmitting an indication of the demodulation reference signal pattern via radio resource control signaling (par. 616 (With respect to PTRS/TRS /DMRS configured through higher layer signaling such as RRC, presence or absence of PTRS/TRS /DMRS REs on PRBs (which means PTRS/TRS /DMRS RE on/off or activation/deactivation on PRBs) and/or RE patterns thereof can be implicitly/explicitly indicated to a UE through L1/L2 signaling and/or higher layer signaling)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show transmitting an indication of the demodulation reference signal pattern via radio resource control signaling, as taught by Cha, so that efficiency of communication can be improved. 


          Consider claim 43, and as applied to claim 39 above, Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose transmitting an indication of the demodulation reference signal pattern via medium access control (MAC) control element (CE) signaling. 
          In the same field of endeavor, Cha et al. clearly show:                   
          further comprising transmitting an indication of the demodulation reference signal pattern via medium access control (MAC) control element (CE) signaling (par. 616 (With respect to PTRS/TRS /DMRS configured through higher layer signaling such as RRC, presence or absence of PTRS/TRS /DMRS REs on PRBs (which means PTRS/TRS /DMRS RE on/off or activation/deactivation on PRBs) and/or RE patterns thereof can be implicitly/explicitly indicated to a UE through L1/L2 signaling and/or higher layer signaling)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show transmitting an indication of the demodulation reference signal pattern via medium access control (MAC) control element (CE) signaling, as taught by Cha, so that efficiency of communication can be improved. 







         Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (U.S. PG-Publication # 2017/0251518), in view of Kim et al. (U.S. PG-Publication # 2018/0279227), Singh et al. (U.S. PG-Publication # 2014/0016620), and Baldemair et al. (U.S. PG-Publication # 2020/0136874), and in view of Cha et al. (U.S. PG-Publication # 2019/0273544).


          Consider claim 44, and as applied to claim 39 above, Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose dynamic signaling. 
          In the same field of endeavor, Wei et al. clearly show:                   
          further comprising transmitting an indication of the demodulation reference signal pattern via dynamic signaling (par. 89 (the BS may provide an indication about the configured DMRS pattern to the plurality of UEs using dynamic L1 signaling on a Physical Downlink Control Channel (PDCCH) for each UE)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show, dynamic signaling as taught by Wei, so that efficiency of communication can be improved. 


          Consider claim 45, and as applied to claim 44 above, Agiwal et al. clearly disclose the method as described.
          However, Agiwal et al. do not specifically disclose. 
          In the same field of endeavor, Wei et al. clearly show:                   
          wherein the dynamic signaling comprises downlink control information signaling (par. 89 (the BS may provide an indication about the configured DMRS pattern to the plurality of UEs using dynamic L1 signaling on a Physical Downlink Control Channel (PDCCH) for each UE)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communication, as taught by Agiwal, and show the dynamic signaling comprises downlink control information signaling, dynamic signaling as taught by Wei, so that efficiency of communication can be improved. 
 


                                       


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
October 1, 2021